      Case 5:15-cv-04933-BLF Document 122 Filed 01/28/19 Page 1 of 5



 1   WEISSBURG LAW FIRM
 2   DIANE B. WEISSBURG, Esq. (SBN 237136)
     JERRY A. WEISSBURG, Esq. (SBN 086729)
 3   12240 Venice Blvd., Suite 22
 4   Los Angeles, CA 90066
     Tel: 310/390-0807; Fax: 310/390-0560
 5
     E-mail: dbw_law@msn.com
 6
 7
     Attorney for Plaintiff, Abhijit Prasad

 8
                           UNITED STATES DISTRICT COURT
 9
                        NORTHERN DISTRICT OF CALIFORNIA
10
11
     ABHIJIT PRASAD,                                      )   CASE NO.: 5:15-cv-04933-BLF
12
                                                          )   PLAINTIFF’S
                                Plaintiff,
13                                                        )   ADMINISTRATIVE MOTION
             v.                                           )
14                                                            TO FILE UNDER SEAL
     SANTA CLARA COUNTY                                   )
15                                                        )
     DEPARTMENT OF SOCIAL SERVICES,
16   GAIL SIMMONS, GUADALUPE                              )   Honorable Beth Labson Freeman
     ACEZES, and DOES 1-20,                               )   COURTROOM: 3
17
                          Defendants.                     )   Date: February 7, 2019
18                                                        )   Time: 9:00 AM
19
                                                          )
                                                          )
20                                                        )
21                                                        )
22
           Pursuant to Civil Local Rules 79-5 and 7-11, the Amended Stipulated
23
     Protective Order entered by the Court on November 29, 2016 (ECF 70), and this
24
     Court’s Order entered on January 23, 2019 (ECF 120), Plaintiff Abhijit Prasad
25
     hereby moves for an order to file under seal confidential exhibits received from
26
     Santa Clara County Department of Social Services to his Motion for Summary
27
     Judgment and to his Opposition to Defendants’ Motion for Summary Judgment.
28


                                                   1
                             Motion to File Under Seal   5:15-cv-04933-BLF
      Case 5:15-cv-04933-BLF Document 122 Filed 01/28/19 Page 2 of 5



 1          Pursuant to Civil Local Rule 79-5(e), Plaintiff hereby notifies the Court that
 2   he has conditionally filed under seal the below-named documents which have been
 3   designated Confidential.
 4          The exhibits that Plaintiff is filing concurrently are under protective orders
 5   from the Dependency Court and this Court (see Exhibits 16 through 19 to
 6   Declaration of Diane B. Weissburg), and thus Plaintiff is requesting that an order
 7   be granted allowing the confidential portions of the exhibits to be filed under seal.
 8          Specifically, Plaintiff will seek an order to seal the following exhibits:
 9          1)        Confidential portions of Exhibit 5D –Child Abuse Central Index
10   records of Plaintiff;
11          2)        Confidential portions of Exhibit 5F –Suspected Child Abuse Report;
12
            3)        Exhibit 5G in entirety – CWS/CMS screenshot of Plaintiff;
13
            4)        Confidential portions of Exhibit 10A – California DOJ response to
14
     subpoena;
15
            5)    Exhibit 10B in entirety- Child Abuse or Severe Neglect Indexing Form
16
     for Plaintiff;
17
            6)        Exhibit 10C in entirety – Child Abuse Central Index Self Inquiry
18
     Request for Plaintiff.
19
            Exhibit 5 was originally filed as an entirely redacted document to ECF 101-2
20
     (Exhibits to the Declaration of Diane B. Weissburg in Support of Plaintiff’s
21
     Motion for Summary Judgment) and ECF 107-2 (Exhibits to the Declaration of
22
     Diane B. Weissburg in Opposition to Defendants’ Motion for Summary
23
     Judgment). Exhibit 10 was originally filed as an entirely redacted document to
24
     ECF 101-2 (Exhibits to the Declaration of Diane B. Weissburg in Support of
25
     Plaintiff’s Motion for Summary Judgment), ECF 102-1 (Plaintiff’s Request for
26
     Judicial Notice), ECF 107-2 (Exhibits to the Declaration of Diane B. Weissburg in
27
     Opposition to Defendants’ Motion for Summary Judgment), and ECF 108-1
28
     (Plaintiff’s Request for Judicial Notice). Plaintiff is requesting that, pursuant to the

                                                      2
                                Motion to File Under Seal   5:15-cv-04933-BLF
      Case 5:15-cv-04933-BLF Document 122 Filed 01/28/19 Page 3 of 5



 1   Court’s order, the redacted Exhibits 5 and 10 submitted with this filing be
 2   substituted for Exhibits 5 and 10 in ECF 101-2, ECF 102-1, ECF 107-2, and ECF
 3   108-1.
 4         Generally, a party seeking to seal judicial records bears the burden to
 5   demonstrate "compelling reasons" to deny the public access to public records.
 6   Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006).
 7   “This standard derives from the common law right `to inspect and copy public
 8   records and documents, including judicial records and documents.'” Pintos v.
 9   Pacific Creditors Ass'n, 565 F.3d 1106, 1115 (9th Cir.2009) (“compelling reasons”
10   standard applies to seal a credit report attached to a summary judgment motion).
11   The “compelling reasons” must be “supported by specific factual findings ... [that]
12   outweigh the general history of access and the public policies favoring disclosure.”
13   Id.
14         However, a party must only demonstrate "good cause" to seal documents
15   where either: (1) the documents are "private materials unearthed during discovery;"
16   or (2) the documents are previously sealed discovery documents that are attached
17   to nondispositive motions. Id. In Phillips ex rel. Estates of Byrd v. Gen. Motors
18   Corp., 307 F.3d 1206, 1213 (9th Cir.2002), the Court applied the lower, “good
19   cause” standard to “materials filed with the court under seal pursuant to a valid
20   protective order” because the court had already engaged in a “good cause” analysis
21   to seal the documents and “much of the information that surfaces during pretrial
22
     discovery may be unrelated, or only tangentially related, to the underlying cause of
23
     action.”
24
           In this matter, the dependency court orders for release of and use of these
25
     records require that they be filed under seal in any civil proceeding; and each
26
     unredacted excerpt and/or document that is requested to be place under seal has a
27
     minor or minors’ name and personally identifying information on such documents,
28
     and/or Plaintiff’s date of birth, Social Security number, and driver’s license

                                                   3
                             Motion to File Under Seal   5:15-cv-04933-BLF
      Case 5:15-cv-04933-BLF Document 122 Filed 01/28/19 Page 4 of 5



 1   number. Additionally, there are documents which have information about minors’
 2   health and developmental progress, as well as other personally private information.
 3         Exhibits 5F, 10A, and 10B all contain the names of the minors. Exhibits 5D,
 4   5G, 10A, 10B, and 10C all contain Plaintiff’s date of birth, social security number,
 5   and/or driver’s license number.
 6         Plaintiff is not aware of any need for public access to these documents which
 7   include minors’ personal information. Plaintiff believes that any right to public
 8   access to these documents is outweighed by the minors’ private interests. Plaintiff
 9   respectfully requests that the Court find that there is compelling reason to allow the
10   requested pages of the unredacted documents to be filed under seal, grant
11   Plaintiff’s Motion, and issue an order to substitute the applicable pages of ECF
12   101-2, 102-1, 107-2, and 108-1 with the redacted version of Exhibits 5 and 10
13   submitted concurrently.
14
15   Dated: January 28, 2019                      WEISSBURG LAW FIRM
16                                                Diane B. Weissburg
17                                                DIANE B. WEISSBURG
18                                                Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28


                                                     4
                               Motion to File Under Seal   5:15-cv-04933-BLF
       Case 5:15-cv-04933-BLF Document 122 Filed 01/28/19 Page 5 of 5



 1                            CERTIFICATE OF SERVICE
 2
     I certify that on January 28, 2019, a copy of PLAINTIFF’S ADMINISTRATIVE
 3
     MOTION TO FILE UNDER SEAL; DECLARATION OF DIANE B.
 4
     WEISSBURG, ESQ. IN SUPPORT; REDACTED VERSION OF DOCUMENTS
 5
     SOUGHT TO BE SEALED; AND [PROPOSED] ORDER TO MOTION TO FILE
 6
     UNDER SEAL was served by e-mail on the following attorney in charge for
 7
     Defendants Santa Clara County Department of Social Services, et al:
 8
     Stephen H. Schmid
 9   Office of the County Counsel
10   stephen.schmid@cco.sccgov.org
11
     I certify that on January 28, 2019, a copy of PLAINTIFFS’ UNREDACTED
12   DOCUMENTS SOUGHT TO BE SEALED was served by US mail on the
13   following attorney in charge for Defendants Santa Clara County Department of
     Social Services, et al:
14
15   Stephen H. Schmid
     Office of the County Counsel
16
     70 West Hedding Street, East Wing, Ninth Floor
17   San Jose, CA 95110-1770
18
19
     Dated: 1/28/19
20
21
                                               Diane B. Weissburg
22
                                               DIANE B. WEISSBURG
23
     ///
24
     ///
25
     ///
26
27
28


                                                  5
                            Motion to File Under Seal   5:15-cv-04933-BLF
